Cantu v. State





COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-099-CR
  
  
ARMANDO 
CANTU                                                                APPELLANT
   
V.
   
THE 
STATE OF TEXAS                                                                  STATE
   
------------
 
FROM 
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
February 3, 2004, appellant Armando Cantu pleaded guilty to possession of a 
controlled substance and was sentenced to two years' confinement.  On 
February 5, 2004, the trial court entered its Certification of Defendant’s 
Right of Appeal in accordance with Rule 25.2(a)(2).  Tex. R. App. P. 
25.2(a)(2).  The certification states that this criminal case "is a 
plea-bargain case, and the defendant has NO right of appeal" and that 
“the defendant has waived the right of appeal.” On March 2, 2004, appellant 
filed a notice of appeal.  On March 11, 2004, we notified appellant's 
counsel that the certification indicating his client had no right to appeal had 
been filed in this court and that this appeal could be dismissed unless 
appellant or any party desiring to continue the appeal filed a response showing 
grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  On March 24, 2004, 
we received a response from appellant’s counsel stating that the trial 
court’s certification correctly indicates that appellant pleaded guilty and 
that he waived his right to appeal.
        Rule 
25.2(a)(2) limits the right of appeal in a plea bargain case to matters that 
were raised by written motion filed and ruled on before trial or to cases in 
which the appellant obtained the trial court’s permission to appeal. See
 Tex. R. App. P. 
25.2(a)(2).  The trial court’s certification denied permission to appeal, 
and appellant does not challenge a pretrial ruling on a written motion or the 
validity of his waiver of the right of appeal.  Accordingly, we dismiss 
this appeal.
  
                                                          PER 
CURIAM
  
  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
  
  
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 6, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.